Title: To George Washington from Jeremiah Wadsworth, 8 November 1779
From: Wadsworth, Jeremiah
To: Washington, George


        
          Sir
          West Point November 8th 1779
        
        I came here to lay before your Excellency Mr Flints report on his return from Philadelphia, of which the inclosed is a Copy. I

have examined the Magazines and find we have only four days allowance of Bread and flour, and the want of Water to turn the Mills, prevents our geting the little Wheat we have ground. I have no prospect of supplies in season to prevent our being out of Bread—as we have a quantity of Pease and Roots I beg leave to propose that the troops recive half the usual Allowance of Bread and have Pease & roots, to make up the defficiency. and that those who are so situated that they can not obtain the roots or Pease (if any are so situated) be paid the full price of the flour in Money.
        I hope the necessity for this measure will not be lasting—as my deputy at Philadelphia promises me three thousand Barrels of flour this month, and the first rain will give us a small supply from this State. I have the advise of General Schuyler Genl Green, & Col. Harrison to go directly to the General Assembly of the State of Connecticut and urge them imediately to levy the grain proposed by the late law to be levied when Count DEestang arrives. I have hopes of persuadeing them, by laying before them our present wants to have the grain imediately collected—Mr Flint being here the business of my Department will not suffer by my short absense. I have the honor to be Your Excelly most obedient Humble Servant
        
          Jere. Wadsworth
        
      